DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 14, and 16 are objected to because of the following informalities:  
In claim 13, it is suggested that “slide” be changed to “slid”. 
In claims 14 and 16, “the second openings” lack antecedent basis and it is suggested that “the second openings” be changed to “the second opening”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox (2012/0287616).
	With respect to claim 1, Wilcox a driver (18, 30, 42, 44, 60, and 62; Fig. 8) for a luminaire (Fig. 1 and paragraph 36), the driver comprising: a housing (18, 30, 44, 60, and 62) configured to be insertable into a first opening (first opening in 72 in Fig. 5) of a splice compartment (inside of 72) of a junction box (72) and, at least partially, out of a second opening (second opening in 72) of the junction box and into a plenum space that is not part of a splice compartment of the junction box (Fig. 1); a plurality of components (W, 36, and 42) within the housing for driving the luminaire (paragraphs 36-37); and an electrical connection (21 and 23) for electrically coupling the plurality of components to the luminaire (paragraph 31). 
As for claim 2, Wilcox teaches wherein the driver is an LED driver (paragraph 36) and the luminaire is an LED luminaire (paragraph 30).
As for claim 3, Wilcox teaches wherein the housing (18, 30, 44, 60, and 62) is substantially strait and tubular (Fig. 2).  
As for claim 4, Wilcox teaches wherein the housing (18, 30, 44, 60, and 62) is U- shaped (Fig. 1).  
As for claim 5, Wilcox teaches wherein the housing (18, 30, 44, 60, and 62) has a curve (Fig. 1).  
As for claim 6, Wilcox teaches wherein the housing (18, 30, 44, 60, and 62) has a cross-sectional shape that is non-circular (Fig. 1).  
As for claim 7, Wilcox teaches wherein the LED driver (18, 30, 42, 44, 60, and 62) further includes a fastener (66) to secure the housing (18, 30, 44, 60, and 62) to the junction box (72). 
As for claim 8, Wilcox teaches wherein the plurality of components (W, 36, and 42) are at least partially removeable (Figs. 5-10) from the housing (18, 30, 44, 60, and 62).
As for claim 9, Wilcox teaches wherein the housing is made from a material that facilitates heat dissipation (paragraphs 28-29).
As for claims 10 and 11, Wilcox teaches all of the disclosed elements, which are assembled as claimed, thus the method is inherently taught. 
As for claim 12, Wilcox teaches wherein the housing extends substantially out of the second opening of the junction box (Figs. 2 and 5).
As for claim 17, Wilcox teaches wherein the inserted LED driver extends substantially out of the second opening of the splice compartment and into the plenum space (paragraph 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Athalye et al. (2015/0233537).
With respect to claim 13, Wilcox teaches all of the claimed elements, as is discussed above, as well as teaching wherein the plurality of components are arranged on circuitry that is capable of being slid out of the housing (Figs. 2 and 5). Wilcox does not explicitly teach the circuitry is a printed circuit board [claim 13].
As for claim 13, Athalye also drawn to drivers for luminaires, teaches driver circuitry is a printed circuit board (paragraph 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the printed circuit board of Athalye in the driver of Wilcox, in order to provide circuitry that is accurate, durable, and inexpensive to produce. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox.
	With respect to claims 14-16, Wilcox teaches all of the claimed elements, as is discussed above, as well as teaching wherein at least one of the first opening or the second opening is substantially circular in shape (Figs. 2 and 5) [claims 14 and 16]; wherein the junction box has been previously mounted in the plenum space before the stop of inserting the LED driver (Fig. 1 and paragraph 38) [claim 15]. Wilcox does not explicitly teach the first opening or the second opening having a diameter of less than 2 inches (claims 14 and 16); wherein said junction box has been fixed mounted in the plenum space (claim 15). 
As for claims 14 and 16, while Wilcox does not explicitly teach a diameter of less than 2 inches, Wilcox does teach the first opening or the second opening having a diameter (Figs. 2 and 5), and one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment with and optimize the diameter in order to minimize the footprint of the junction box while ensuring enough space for proper circuitry. 
	As for claim 15, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to make the junction box (72) and plenum space (Fig. 1) integral, since it has been held that making an old device integral without producing any new and unexpected result involves only routine skill in the art. In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to make the junction box (72) and plenum space (Fig. 1) integral, in order to provide a permanent orientation to avoid damage or misalignment during building construction. 

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. Initially it is pointed out that in light of the Applicant’s amendments, the Examiner has removed item 10 form the interpretation of the driver housing and the present interpretation focuses more narrowly on the portions that house the driving elements. As is seen in Wilcox, item 18 is a portion of housing that houses electrical driving elements (i.e. wiring) and is more appropriately identified presently in the Examiner’s interpretation as a portion of the driver’s housing instead of item 10. 
The Applicant argues that the features identified in Wilcox are not supportable as reading on the driver. “For example, item 42, the purported driver of claim 1, comprises a chassis that surrounds it? A flexible metal conduit 30 connecting the lamp housing to the junction box is purported to be part of the luminaire driver and thus part of item 42?” The Applicant’s arguments are silent to the fact that the present Applicant claims a driver includes “a housing”, “a plurality of components…for driving the luminaire”, and “an electrical connection”. Therefore, in light of the claim language, item 42 is reasonably interpreted as one of “a plurality of components within the housing for driving the luminaire” and not interpreted/“purported” to be the entire driver. 
The Applicant further argues that the junction box 72 does not include a second opening, arguing “there is no second opening depicted which illustrates the driver extending out of the junction box (into a plenum space).” Contrary to the Applicant’s arguments, Figs. 1-2 and 5 clearly depict item 66 (*note that item 66 is part of the chassis 44 and therefore part of the interpreted driver) extending through item 72 and out the second opening into a plenum space (Figs. 1-2 and 5). 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        11/16/2022